DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 6/3/2022.
Claims 1-2, 6, 11-12, and 16 have been amended.
No claims have been cancelled.
No new claims have been added.
Claims 1-20 remain pending in the application.
Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive. 	Regarding the 35 U.S.C. 112(b) rejection of claims 1 and 11, Applicant argues that the claims have been amended to recite “a first time-domain symbol configured to send first information satisfy a predetermined position relationship” and are now definite.	The Examiner respectfully disagrees. Applicant’s amended claim language has introduced additional issues under 35 U.S.C. 112(b). The claims have been amended to recite “if a last time-domain symbol occupied by the control signaling and a first time-domain symbol configured to send first information satisfy a predetermined position relationship, sending, by the terminal device, the first information and second information related to the control signaling, wherein a second time position for sending the first information is overlapped with a third time position for sending the second information.” Such claim language now appears to recite two possible locations for sending the first information (i.e., “a first time-domain symbol configured to send first information” and “a second time position for sending the first information”) and it is therefore unclear if the claimed “sending the first information” in response to the recited condition is intended to be performed using “a first time-domain symbol configured to send first information,” using “a second time position for sending the first information,” potentially using both of such recited symbols, or potentially using some other symbol. The Examiner would also like to note that “sending . . . the first information” is conditioned based on the statement “if a last time-domain symbol occupied by the control signaling and a first time-domain symbol configured to send first information satisfy a predetermined position relationship,” which allows for an interpretation wherein the first information is not sent and thus the language “. . . configured to send first information” and “. . . for sending the first information” may be broadly reasonably interpreted as an intended use of such symbols and not as actually requiring transmission of the first information in such symbols. Claims 1 and 11 are thus still indefinite. Please see the 35 U.S.C. 112(b) rejection below for a further discussion regarding the Examiner’s interpretation of this claim language.	Regarding the 35 U.S.C. 102 rejection of claims 1 and 11, Applicant argues that Choi does not teach “if a last time-domain symbol occupied by the control signaling and a first time-domain symbol configured to send first information satisfy a predetermined position relationship, sending, by the terminal device, the first information and second information related to the control signaling.” Applicant asserts that whether to send both the ACK/NACK (“second information”) and SR (“first information”) in Choi depends on the PUCCH formats indicated in the DCI rather than mere reception of the DCI.	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. The Examiner would also like to note that any teachings in Choi regarding transmission of both ACK/NACK and SR depending on an indicated PUCCH format does not prevent Choi from being broadly reasonably interpreted as teaching “sending, by the terminal device, the first information and second information related to the control signaling” during a situation when the condition “if a last time-domain symbol occupied by the control signaling and a first time-domain symbol configured to send first information satisfy a predetermined position relationship” may be broadly reasonably interpreted as being true. The Examiner would also like to note that the claimed “predetermined position relationship” appears to potentially be incredibly broad given that claims 3 and 13 for instance simply define such a position relationship as comprising “the last time-domain symbol is before the first time-domain symbol” (and thus the control signaling may thus be broadly reasonably interpreted as simply being required to occur before  the first time-domain symbol for the predetermined position relationship to be satisfied). 	With regard to the teachings of the prior art, Choi teaches that the terminal may transmit ACK/NACK information (i.e., second information corresponding to the control signaling) and a scheduling request (SR) (i.e., first information) in response to receipt of the control signaling comprising information on a first PUCCH format for an ACK/NACK and information on a second PUCCH format for a SR (Choi; Figs. 1, 5-11, and 14; [0011]-[0014], [0052]). As can be seen in at least Fig. 1, such transmissions are performed during symbols (Choi; Figs. 1, 5-11, and 14; [0011]-[0014], [0052]). Receipt of downlink control information during symbols occurring prior to transmission of uplink information controlled by the downlink transmission may be broadly reasonably interpreted as a “predetermined position relationship” in that the downlink control information (i.e., the claimed control signaling) is required to be received before transmission of the uplink information (i.e., at least the claimed first information) controlled by the received control signaling (Choi; Figs. 1, 5-11, and 14; [0011]-[0014], [0052]). As was also discussed in the above paragraph, at least dependent claims 3 and 13 appear to be directed to a similar interpretation of the claimed predetermined position relationship. The terminal may thus be broadly reasonably interpreted as sending the first information and second information related to the control signaling if a last time-domain symbol occupied by the control signaling and a first time-domain symbol configured to send first information satisfy a predetermined position relationship (Choi; Figs. 1, 5-11, and 14; [0011]-[0014], [0052]). Choi may thus be broadly reasonably interpreted as teaching “if a last time-domain symbol occupied by the control signaling and a first time-domain symbol configured to send first information satisfy a predetermined position relationship, sending, by the terminal device, the first information and second information related to the control signaling.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	Regarding claims 1 and 11, the claims have been amended to recite “if a last time-domain symbol occupied by the control signaling and a first time-domain symbol configured to send first information satisfy a predetermined position relationship, sending, by the terminal device, the first information and second information related to the control signaling, wherein a second time position for sending the first information is overlapped with a third time position for sending the second information.” Such claim language appears to recite two possible locations for sending the first information (i.e., “a first time-domain symbol configured to send first information” and “a second time position for sending the first information”) and it is therefore unclear if the claimed “sending the first information” in response to the recited condition is intended to be performed using “a first time-domain symbol configured to send first information,” using “a second time position for sending the first information,” potentially using both of such recited symbols, or potentially at some other symbol. The Examiner would also like to note that “sending . . . the first information” is conditioned based on the statement “if a last time-domain symbol occupied by the control signaling and a first time-domain symbol configured to send first information satisfy a predetermined position relationship,” which allows for an interpretation wherein the first information is not sent and thus the language “. . . configured to send first information” and “. . . for sending the first information” may be broadly reasonably interpreted as an intended use of such symbols and not as actually requiring transmission of the first information in such symbols. Claims 1 and 11 are thus indefinite. For the purpose of this examination, the Examiner will interpret the claim language “. . . configured to send first information” and “. . . for sending the first information” reasonably broadly as not explicitly requiring sending the first information at such symbols because sending the first information is only recited once and also because sending the first information may be broadly reasonably interpreted as not being required by the claims if the recited condition may be broadly reasonably interpreted as not occurring.	Regarding claims 2-10 and 12-20, the claims are rejected because they depend from rejected independent claims 1 and 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 2019/0215126, Choi hereinafter).	Regarding claims 1 and 11, Choi teaches a method and a terminal device (Terminal; Choi; Fig. 12; [0013]), comprising: 	a processor (The terminal includes a processor; Choi; Fig. 12; [0013]); and 	a transceiver, connected to the processor and configured to send and receive information under control of the processor (The terminal includes a transceiver configured to transmit and receive a signal and a processor; Choi; Fig. 12; [0013]);	wherein the transceiver is configured to: 	receive control signaling (The method includes transmitting, to a terminal, information on a first PUCCH format for an ACK/NACK and information on a second PUCCH format for a SR. Such information may be reasonably interpreted as control signaling that is received from a network device; Choi; Figs. 4-5, 7-8, and 10-11; [0011]-[0014]); and 	if a last time-domain symbol occupied by the control signaling and a first time-domain symbol configured to send first information satisfy a predetermined position relationship, send the first information and second information related to the control signaling (The terminal may transmit ACK/NACK information (i.e., second information corresponding to the control signaling) and a scheduling request (SR) (i.e., first information) in response to receipt of the control signaling comprising information on a first PUCCH format for an ACK/NACK and information on a second PUCCH format for a SR. As can be seen in at least Fig. 1, such transmissions are performed during symbols. Receipt of downlink control information during symbols occurring prior to transmission of uplink information controlled by the downlink transmission may be broadly reasonably interpreted as a “predetermined position relationship” in that the downlink control information (i.e., the claimed control signaling) is required to be received before transmission of the uplink information (i.e., at least the claimed first information) controlled by the received control signaling. The terminal may thus be broadly reasonably interpreted as sending the first information and second information related to the control signaling if a last time-domain symbol occupied by the control signaling and a first time-domain symbol configured to send first information satisfy a predetermined position relationship; Choi; Figs. 1, 5-11, and 14; [0011]-[0014], [0052]), 	wherein a second time position for sending the first information is overlapped with a third time position for sending the second information (The terminal may transmit ACK/NACK information (i.e., second information corresponding to the control signaling) and a scheduling request (i.e., first information) in overlapping slots using different PUCCH formats. Such information may thus be reasonably interpreted as having a second time position and a third time position that are overlapped; Choi; Figs. 5-11 and 14; [0011]-[0014]).	Regarding claims 2 and 12, Choi teaches the limitations of claims 1 and 11 respectively.	Choi further teaches the last time-domain symbol occupied by the control signaling is a last time-domain symbol occupied by a physical downlink control channel (PDCCH) carrying the control signaling (As can be seen for instance in at least Fig. 7 and its corresponding description, the uplink control channel format information may be transmitted in DCI 719, which is labeled as the PDCCH in Fig. 7. The control signaling may thus be broadly reasonably interpreted as being transmitted in a PDCCH, and thus the last time-domain symbol of the control signaling may be broadly reasonably interpreted as a last time-domain symbol occupied by a physical downlink control channel (PDCCH) carrying the control signaling; Choi; Figs. 1, 5-11, and 14; [0011]-[0014], [0052], [0130]-[0134]).	Regarding claims 3 and 13, Choi teaches the limitations of claims 1 and 11 respectively.	Choi further teaches the predetermined position relationship comprises: 	the last time-domain symbol is before the first time-domain symbol (The last time-domain symbol of the PDCCH data comprising the uplink control channel format information needed for transmission of SR and ACK/NACK may be broadly reasonably interpreted as before the first time-domain symbol of the SR (i.e., the first information); Choi; Figs. 1, 5-11, and 14; [0011]-[0014], [0052], [0130]-[0134]).	Regarding claims 4 and 14, Choi teaches the limitations of claims 3 and 13 respectively.	Choi further teaches an interval between the last time-domain symbol and the first time-domain symbol is larger than or equal to a predetermined time interval (As can be seen for instance in at least Fig. 1, the time-frequency domain of an LTE system is defined by units of symbols and subcarriers of specific size organized into resource elements, resource blocks, slots, subframes, and radio frames. The length of symbols and the distance between any two symbols may thus be broadly reasonably interpreted as “a predetermined time interval” depending on the number of symbols between any two symbols. Any two symbols may thus be broadly reasonably interpreted as having an interval between them that is “larger than or equal to a predetermined time interval”; Choi; Figs. 1, 5-11, and 14; [0052]-[0054]).	Regarding claims 5 and 15, Choi teaches the limitations of claims 3 and 13 respectively.	Choi further teaches the first time-domain symbol is not before a predetermined time interval after the last time-domain symbol (As can be seen for instance in at least Fig. 1, the time-frequency domain of an LTE system is defined by units of symbols and subcarriers of specific size organized into resource elements, resource blocks, slots, subframes, and radio frames. The length of symbols and the distance between any two symbols may thus be broadly reasonably interpreted as “a predetermined time interval” depending on the number of symbols between any two symbols. Any two symbols may thus be broadly reasonably interpreted as having an interval between them that is “larger than or equal to a predetermined time interval,” and any later symbol (i.e., the first time-domain symbol) may be broadly reasonably interpreted as not being before a predetermined time interval after the symbol that occurred before such a symbol (i.e., the last time-domain symbol); Choi; Figs. 1, 5-11, and 14; [0052]-[0054]).	Regarding claims 6 and 16, Choi teaches the limitations of claims 1 and 11 respectively.	Choi further teaches the transceiver is further configured to: 	send the first information and the second information related to the control signaling at the third time position; or 	send the first information and the second information related to the control signaling in a physical uplink control channel (PUCCH) configured to transmit the second information; or 	send the first information and the second information in a PUCCH indicated by the control signaling (The terminal may transmit ACK/NACK information (i.e., second information corresponding to the control signaling) and a scheduling request (i.e., first information) in overlapping slots using different PUCCH formats indicated by the control signaling. The first information and the second information may thus be broadly reasonably interpreted as being transmitted in a PUCCH indicated by the control signaling; Choi; Figs. 5-11 and 14; [0011]-[0014]).	Regarding claims 7 and 17, Choi teaches the limitations of claims 1 and 11 respectively.	Choi further teaches the control signaling is downlink control information (DCI) (As can be seen for instance in at least Fig. 7 and its corresponding description, the uplink control channel format information (i.e., the claimed control signaling) may be transmitted in DCI 719; Choi; Figs. 1, 5-11, and 14; [0011]-[0014], [0052], [0130]-[0134]).	Regarding claims 8 and 18, Choi teaches the limitations of claims 1 and 11 respectively.	Choi further teaches the second information is configured to be transmitted in a physical uplink control channel (PUCCH) (The terminal may transmit ACK/NACK information (i.e., second information corresponding to the control signaling) and a scheduling request (i.e., first information) in overlapping slots using different PUCCH formats indicated by the control signaling. The first information and the second information may thus be broadly reasonably interpreted as being transmitted in a PUCCH; Choi; Figs. 5-11 and 14; [0011]-[0014]); or 	the first information is configured to be transmitted in a PUCCH (The terminal may transmit ACK/NACK information (i.e., second information corresponding to the control signaling) and a scheduling request (i.e., first information) in overlapping slots using different PUCCH formats indicated by the control signaling. The first information and the second information may thus be broadly reasonably interpreted as being transmitted in a PUCCH; Choi; Figs. 5-11 and 14; [0011]-[0014]).	Regarding claims 9 and 19, Choi teaches the limitations of claims 1 and 11 respectively.	Choi further teaches the first information is a scheduling request (SR) or periodic channel state information (The terminal may a scheduling request (i.e., first information); Choi; Figs. 5-11 and 14; [0011]-[0014]).	Regarding claims 10 and 20, Choi teaches the limitations of claims 1 and 11 respectively.	Choi further teaches the second information is feedback information, or uplink data or aperiodic channel state information (The terminal may transmit ACK/NACK information (i.e., second information corresponding to the control signaling), which may be broadly reasonably interpreted as feedback information; Choi; Figs. 5-11 and 14; [0011]-[0014]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474